Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Japanese Pat. Doc. JP62-177999, A (1987); hereinafter Yamada in view of Konno (Japanese Pat. Doc. JP 07-101796, B (1995); hereinafter Konno.
 Yamada shows a conventional component  insertion detection device in which an insertion detection claw (1) also serves as a cutting blade and a bending tool. And an insertion detection claw (2) which is also used as a cutting blade and a caulking table.  The insertion detection claws (1, 2) coordinate/complement with one another. Figure 4  in Yamada depicts each of the insertion claws (1, 2) as a cutting and a bending tool. A inter alia the teachings’ object is to cut and insert leaded components into circuit boards simultaneously using a component insertion device. As further applied to Claim 3 inasmuch as Yamada teaches holding the leaded component with a head  moving device that has a fixed blade (Cf. (2) and Fig. 4) and a moveable blade (Cf. (1) and Fig.4).  The movable blade (1) is exchangeable and this can  be observed from Figure 3 in Yamada.  Therefore the limitation recited in said Claim 2 is held to have been obvious in view of the Yamada/Konno combination. As applied to Claim 3 inasmuch as Yamada teaches holding a leaded component, moving the leaded component so as to move the leaded component close to or in contact with a fixed blade and cutting a portion of the lead using a movable blade that faces the fixed blade (Cf. e.g. Fig. 4) the limitations recited in said Claim 3 are held to have been obvious in view of the Yamada/Konno combination.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO , can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729